Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to an integrated circuit and a method of controlling the scan chains.
The claimed invention (claim 1 as representative of the independent claims) recites in part:
“…a plurality of scan chains, each of which includes a serial connection of a plurality of sequential circuits, and performs a shift register operation; and 
an integrated clock gating (ICG) chain including a plurality of ICG circuits, each of which individually supplies a corresponding one of the scan chains with a circuit clock signal to operate the sequential circuits, 
wherein the ICG chain is coupled by a signal line, 
wherein an ICG enable propagation signal that propagates through the signal line is sequentially input to the ICG circuits, and 
wherein, in response to the input of the ICG enable propagation signal, each of the ICG circuits supplies the corresponding one of the scan chains with the circuit clock signal.”
The prior arts of record (Hasegawa US Publication 2009/0240997 as an example of such prior arts) teaches the use of clock gating circuitry in scan path testing to enable and disable the scan paths. However the prior arts of record fail to teach the claimed specifics of:
“…an integrated clock gating (ICG) chain including a plurality of ICG circuits, each of which individually supplies a corresponding one of the scan chains with a circuit clock signal to operate the sequential circuits, 
wherein the ICG chain is coupled by a signal line, 
wherein an ICG enable propagation signal that propagates through the signal line is sequentially input to the ICG circuits, and 
wherein, in response to the input of the ICG enable propagation signal, each of the ICG circuits supplies the corresponding one of the scan chains with the circuit clock signal.”
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-13 and 15-20 are allowable over the prior arts of record.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111